Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 1 of 19

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

--- ---- --- titan enrn nnn nnnn en ene X = Civil No,

MICHAEL TRANTER, as the Administrator of the Estate of

JAREMY VAZQUEZ, and Administrator Ad Prosequendum VERIFIED COMPLAINT
of the Estate and LUCERO VAZQUEZ, individually AND JURY DEMAND

 

 

Plaintiffs,

-against-

Z & D TOUR INC., FEDEX GROUND PACKAGE
SYSTEM, INC, and BRANDON STOWERS,

Defendants.

Plaintiffs, by and through their attorneys, GINARTE GALLARDO GONZALEZ
WINOGRAD, L.L.P., complaining of the defendants herein, respectfully shows the Court and alleges:

PRELIMINARY STATEMENT

 

l. This is a civil action in which the plaintiffs, seek relief for serious personal injuries and
death sustained in a motor vehicle accident as a result of the defendant’s negligence. The plaintiff
seek compensatory damages, affirmative and equitable relief, an award of costs and interest, and such
other and further relief as this Court deems equitable and just.

2. That at all times hereinafter mentioned, Plaintiff, MICHAEL TRANTER, was
appointed the Administrator of the Estate of JAREMY VAZQUEZ, on August 27, 2020, with
Letters of Administration being issued to him by the Probate Court of Montgomery County in the
State of Ohio.

PARTIES
3. At the time ofthe commencement of this action, plaintiff LUCERO VAZQUEZ was

1

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 2 of 19

and still is a resident of the County of Kings, State of New York.

4, At all times hereinafter mentioned, Piaintiff/decedent JAREMY VAZQUEZ was a
resident of the County of Montgomery, State of Ohio.

5. That at ali times hereinafter mentioned, Plaintiff, MICHAEL TRANTER, Esq. was
appointed the Administrator of the Estate of JAREMY VAZQUEZ, on August 27, 2020, with
Letters of Administration being issued to him by the Probate Court of Montgomery County in the
State of Ohio

6. That at the time of the commencement of this action, the Defendant Z & D TOUR
EINC., was and still is a domestic corporation, duly organized and existing under and by virtue of the
laws of the State of New Jersey.

7. That at the time of the commencement of this action, the Defendant Z & D TOUR
INC., was and still is a foreign corporation duly authorized to do business in the State of New York,

8. That at the time of the commencement of this action, the Defendant Z & D TOUR
INC., maintained a principal place of business in the County of Rockaway, State of New Jersey.

9. That at the time of the commencement of this action, the Defendant FEDEX
GROUND PACKAGE SYSTEM, INC., was and still is a domestic corporation, duly organized and
existing under and by virtue of the laws of the State of Delaware.

10. That at the time of the commencement of this action, the Defendant FEDEX
GROUND PACKAGE SYSTEM, INC., was and still is a foreign corporation duly authorized to do
business in the State of New York

11, That at the time of the commencement of this action, the Defendant FEDEX

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 3 of 19

GROUND PACKAGE SYSTEM, INC., maintained a principal place of business in the County of

MOON TOWNSHIP, PENNSYLVANIA.

12. At the time of the commencement of this action, defendant BRANDON STOWERS

was and still is a resident of the County of Hemet, State of California.
JURISDICTION AND VENUE

13. Jurisdiction of this Court is invoked pursuant to 28 U.S.C, §§ 1332, 1367 and 1342,
this being an action seeking redress for serious personal injuries sustained due to the negligence of the
defendants, who all live in a different state other than that of the plaintiff.

14, The plaintiff respectfully requests that this Court exercise supplemental jurisdiction,
pursuant to 28 U.S.C. § 1367, over any state court causes of action that arise from a common nucleus
of operative facts that give rise to the federally based causes of action pleaded herein, and as against
all parties that are so related to claims in this action within the original jurisdiction of this court that
are formed as part of the same case or controversy; the amount in controversy in this matter exceeds
Seventy Five Thousand Dollars ($75,000.00) exclusive of interest and fees

VENUE
15. Venue herein is proper for the United States District Court for the Eastern District of
New York pursuant to 28 U.S.C. § 1391 (a), (b) and (c).
JURY TRIAL DEMAND
16. Plaintiff hereby demands a trial by jury of all issues in this action that are triable.
FACTS COMMON TO ALL CAUSES OF ACTION
17. At all times herein mentioned, Defendant Z & D TOUR INC., was the owner of a

2005 bus bearing New Jersey State registration number AT656H.

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 4 of 19

18. _—_ At all times herein mentioned, the 2005 bus bearing New Jersey State registration
number AT656H was registered to Defendant Z & D TOUR INC.

19. At all times herein mentioned, Defendant Z & D TOUR INC., maintained the 2005
bus bearing New Jersey State registration number AT656H.

20. At ail times herein mentioned, Defendant Z & D TOUR INC., managed the 2005 bus
bearing New Jersey State registration number AT656H.

21. At all times herein mentioned, Defendant Z & D TOUR INC., controlled the 2005
bus bearing New Jersey State registration number AT656H.

22.  Atall times herein mentioned, Shuangqing Feng, operated the aforementioned 2005
bus bearing New Jersey State registration number AT656H.

23. At all times herein mentioned Shuangqing Feng, operated the aforementioned motor
vehicle, with the permission of Defendant, Z & D TOUR INC.

24. —_ At all times herein mentioned, Shuangqing Feng, operated the aforementioned motor
vehicle, with the consent of Defendant, Z & D TOUR INC

25.  Atall times herein mentioned, Shuangqing Feng, operated the aforementioned motor
vehicle, with the knowledge of Defendant, Z & D TOUR INC.

26.  Atall times herein mentioned, Shuangging Feng, operated the aforementioned motor
vehicle, within the scope of his employment of Defendant, Z & D TOUR INC,

27, At all times herein mentioned, Defendant FEDEX GROUND PACKAGE SYSTEM,
INC., was the owner of a 2018 truck bearing Indiana State registration number 1137170.

28. At all times herein mentioned, the 2018 truck bearing Indiana State registration

number 1137170 was registered to Defendant FEDEX GROUND PACKAGE SYSTEM, INC.

4

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 5 of 19

29. At all times herein mentioned, Defendant FEDEX GROUND PACKAGE SYSTEM,
INC., maintained the 2018 truck bearing Indiana State registration number 1137170.

30. Atall times herein mentioned, Defendant FEDEX GROUND PACKAGE SYSTEM,
INC., managed the 2018 truck bearing Indiana State registration number 1137170.

31, At all times herein mentioned, Defendant FEDEX GROUND PACKAGE SYSTEM,
INC,, controlled the 2018 truck bearing Indiana State registration number 1137170.

32. At all times herein mentioned, defendant BRANDON STOWERS, operated the
aforementioned 2018 truck bearing Indiana State registration number 1137170.

33. At all times herein mentioned defendant BRANDON STOWERS, operated the
aforementioned motor vehicle, with the permission of Defendant, FEDEX GROUND PACKAGE
SYSTEM, INC.

34. At all times herein mentioned, defendant BRANDON STOWERS, operated the
aforementioned motor vehicle, with the consent of Defendant FEDEX GROUND PACKAGE
SYSTEM, INC,

35. At all times herein mentioned, defendant BRANDON STOWERS, operated the
aforementioned motor vehicle, with the knowledge of Defendant, FEDEX GROUND PACKAGE
SYSTEM, INC.

36. At all times herein mentioned, defendant BRANDON STOWERS, operated the
aforementioned motor vehicle, within the scope of his employment of Defendant, FEDEX
GROUND PACKAGE SYSTEM, INC.

37. At all times herein mentioned, Plaintiff, LUCERO VAZQUEZ, was a passenger in

the vehicle operated by Shuangqing Feng and owned by Z & D TOUR INC.

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 6 of 19

38, At all times herein mentioned, Plaintiff’decedent JAREMY VAZQUEZ, was a
passenger in the vehicle operated by Shuangqing Feng and owned by defendant Z & D TOUR INC.

39, At ail times herein mentioned, W/B lanes of the Pennsylvania Turnpike Interstate 70
near Mount Pleasant Township, State of Pennsylvania, were public roadways, streets and/or
thoroughfares,

40, That on January 5, 2020, Shuangging Feng, was operating the aforementioned 2005
bus bearing New Jersey State registration number AT656H owned by Z & D TOUR INC. at the
aforementioned location.

41, That on January 5, 2020, defendant, BRANDON STOWERS, was operating the
2018 truck bearing Indiana State registration number 1137170 owned by FEDEX GROUND
PACKAGE SYSTEM, INC. at the aforementioned location.

42. That on January 5, 2020, Plaintiffs were passengers in the bus driven by Shuangging
Feng and owned by defendant Z & D TOUR INC. at the aforementioned location.

AS AND FOR A FIRST CAUSE OF ACTION FOR
NEGLIGENCE BEHALF OF LUCERO VAZQUEZ

43, Plaintiff LUCERO VAZQUEZ repeats and reiterates the allegations set forth in the
foregoing paragraphs with the same force and effect as though fully stated herein.

44, That on January 5, 2020, at the aforesaid location, the motor vehicles mentioned
above were involved in an accident.

45, That as a result of the aforesaid contact, Plaintiff, LUCERO VAZQUEZ, was injured

46. That the aforesaid occurrence was caused wholly and solely by reason of the

negligence of the Defendants without any fault or negligence on the part of the Plaintiff contributing

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 7 of 19

thereto.

47, ‘That Defendants were negligent, careless and reckless in the ownership, operation,
management, maintenance, supervision, use and contro! of the aforesaid vehicles and the Defendants
were otherwise negligent, careless and reckless under the circumstances then and there prevailing.

48. That Defendants were negligent in allowing their motor vehicles to be operated in a
negligent manner, in failing to have the said motor vehicles under reasonable and proper control; in
carelessly and negligently causing and permitting the said motor vehicles to be operated over and
along the public roadway in a dangerous and negligent manner; in operating the aforesaid motor
vehicle in disregard of traffic contro! devices; in failing to maintain a proper speed, speeding, in failing
to stop; in carelessly and negligently failing and omitting to provide for and/or make prompt and
timely use of adequate and efficient brakes, signaling devices and steering mechanisms; in failing to
provide functioning seatbelts, failing to provide any seatbelts, in carelessly and negligently failing and
omitting to keep and maintain a proper lookout and be reasonably alert; in causing and permitting said
motor vehicles to be operated in such a manner as to cause same to come into contact with fixed
objects and or other motor vehicles including the motor vehicle in which Plaintiff LUCERO
VAZQUEZ and Plaintiff's decedent were passengers in at the above mentioned location.

49, That defendant Z & D TOUR INC. is vicariously responsible for Shuangging Feng
operation of the vehicle at the aforesaid accident and injuries resulting therefrom.

50, That defendant FEDEX GROUND PACKAGE SYSTEM, INC. is vicariously
responsible for the aforesaid accident and injuries resulting thereftom from defendant BRANDON
STOWERS operation of the motor vehicle.

Si, That by reason of the foregoing, Plaintiff LUCERO VAZQUEZ was otherwise

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 8 of 19

injured.

52. That by reason of the foregoing, Plaintiff LUCERO VAZQUEZ sustained severe and
permanent personal injuries; and Plaintiff LUCERO VAZQUEZ was otherwise damaged.

53. That Plaintiff LUCERO VAZQUEZ sustained serious injuries as defined by §5102(d)
of the Insurance Law of the State of New York.

54. That Plaintiff LUCERO VAZQUEZ sustained serious injuries and economic loss
greater than basic economic loss as defined by §5104 of the Insurance Law of the State ofNew York.

55. That by reason of the foregoing, Plaintiff LUCERO VAZQUEZ has been damaged in
a sum that exceeds the jurisdictional limits of all lower courts which would otherwise have
jurisdiction,

56. That this action falls within one or more of the exceptions set forth in CPLR § 1602.

57. That by reason of the aforesaid, the plaintiff has been damaged in a sum not to exceed
TEN MILLION ($10,000,000,00) DOLLARS.

AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF
JAREMY VAZQUEZ

38. Plaintiff JAREMY VAZQUEZ repeats and reiterates the allegations set forth in the
foregoing paragraphs with the same force and effect as though fully stated herein,

59, That on January 5, 2020, at the aforesaid location, the motor vehicles mentioned
above were involved in an accident.

60. That as a result of the aforesaid contact, Plaintiff, JAREMY VAZQUEZ, was
severely injured and died on January 5, 2020 as a result of the accident.

61. That the aforesaid occurrence was caused wholly and solely by reason of the

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 9 of 19

negligence of the Defendants without any fault or negligence on the part of the Plaintiff contributing
thereto,

62. That Defendants were negligent, careless and reckless in the ownership, operation,
management, maintenance, supervision, use and control of the aforesaid vehicle and the Defendant
were otherwise negligent, careless and reckless under the circumstances then and there prevailing.

63, That Defendants were negligent in allowing their motor vehicles to be operated ina
negligent manner, in failing to have the said motor vehicles under reasonable and proper control; in
carelessly and negligently causing and permitting the said motor vehicles to be operated over and
along the public roadway in a dangerous and negligent manner; in operating the aforesaid motor
vehicle in disregard of traffic control devices; in failing to maintain a proper speed, speeding, in failing
to stop; in carelessly and negligently failing and omitting to provide for and/or make prompt and
timely use of adequate and efficient brakes, signaling devices and steering mechanisms; failing to
provide seatbelts, in carelessly and negligently failing and omitting to keep and maintain a proper
lookout and be reasonably alert; in causing and permitting said motor vehicle to be operated in sucha
manner as to cause same to come into contact with fixed objects and or other motor vehicles
including the motor vehicle in which Plaintiff JAREMY VAZQUEZ was a passenger in at the above
mentioned location.

64. That defendant Z & D TOUR INC. is vicariously responsible for Shuangqing Feng
operation of the vehicle at the aforesaid accident and injuries resulting therefrom.

65. That defendant FEDEX GROUND PACKAGE SYSTEM, INC. is vicariously
responsible for the aforesaid accident and injuries resulting therefrom from defendant BRANDON

STOWERS operation of the motor vehicle.

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 10 of 19

66. That by reason of the foregoing, Plaintiff JAREMY VAZQUEZ succumbed to his
injuries as a result of this accident,

67. That by reason of the foregoing, Plaintiff JAREMY VAZQUEZ sustained severe and
permanent personal injuries; and Plaintiff JAREMY VAZQUEZ was otherwise damaged.

68. That Plaintiff JAREMY VAZQUEZ sustained serious injuries as defined by §5102(d)
of the Insurance Law of the State of New York.

69. That Plaintiff JAREMY VAZQUEZ sustained serious injuries and economic loss
greater than basic economic loss as defined by §5104 of the Insurance Law of the State of New York,

70. That by reason of the foregoing, Plaintiff JAREMY VAZQUEZ has been damaged in
a sum that exceeds the jurisdictional limits of all lower courts which would otherwise have
jurisdiction.

71. That this action falls within one or more of the exceptions set forth in CPLR § 1602.

72. Decedent sustained a serious injury resuiting in economic loss and non-economic loss
as defined by Estates Powers & Trust Laws at § 5-4.1, Powers & Trusts Law 11-3.2 the Estate is
entitled to recover compensation for the personal injury and pain and suffering of the decedent,

73. That by reason of the aforesaid, the plaintiff has been damaged in a sum not to exceed
TEN MILLION ($10,000,000.00) DOLLARS.

AS AND FOR A THIRD CAUSE OF ACTION
ON BEHALF OF PLAINTIFE’S DECEDENT, JAREMY VAZQUEZ
FOR WRONGFUL DEATH
74, Plaintiff repeats and reiterates the allegations set forth in the foregoing paragraphs

with the same force and effect as though fully stated herein.

10

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 11 of 19

75. That by reason of the negligence and carelessness of the Defendants’ herein, the
Plaintiff's decedent because sick, sore, and disabled, received severe, serious and permanent injuries
to diverse parts of his person, which injuries ultimately resulted in his demise.

76, That by virtue of the wrongful death of decedent, JAREMY VAZQUEZ, his
surviving distributes, who sustained pecuniary loss by reason of the wrongful death of the Plaintiff's
decedent, LUCERO VAZQUEZ, and the Administrator herein have been permanently deprived of
his services, society and companionship.

77. That solely by reason of the foregoing, Plaintiffs, the decedent’s distributes, were
obliged to incur expenses and become obligated for medical, hospital, funeral, burial and other
expenses,

78. That by reason of the foregoing, Plaintifis, the decedent’s distributes have been
severely and permanently damaged and, accordingly, are entitled to appropriate compensation,

79, That as a result of the foregoing, Plaintiffs, the decedent’s distributees have been
damaged in a sum in excess of the Jurisdictional limit of all lower Courts of the State of New York.

AS AND FOR A FOURTH CAUSE OF ACTION
ON BEHALF OF PLAINTIFF, LUCERO VAZOUEZ

80. Plaintiffs, the decedent’s distributees repeat, reiterate and reallege each and every

allegation set forth in paragraphs above as though more fully set forth at length herein

81. That at all times hereinafter mentioned, the Plaintiff, LUCERO VAZQUEZ, was the

mother of the decedent, JAREMY VAZQUEZ, and as such was entitled to the services, society,
enjoyment and comfort of her daughter.

82. That solely by the reason of the negligence of the defendant’s, the Plaintiff LUCERO

Ii

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 12 of 19

VAZQUEZ, has been deprived of the services, comfort, society and enjoyment of her daughter and,
Plaintiff, LUCERO VAZQUEZ, was obligated to and did expend large sums of money for care and
treatment of her daughter.

83. That solely as a result of the foregoing, the Plaintiff, LUCERO VAZQUEZ, claims
damages in a sum in excess of the jurisdictional limit of all lower Courts of the State of New York
together with the costs and disbursements of these actions.

AS AND FOR A FIFTH CAUSE OF ACTION
ON BEHALF OF LUCERO VAZOUEZ,

84. Plaintiff, LUCERO VAZQUEZ, repeats, reiterates and realleges each and every
allegation set forth in paragraphs contained herein, as though same were more fully set forth at length
herein.

85. At all times hereinafter mentioned, Plaintiff, LUCERO VAZQUEZ, was, and is the
Parent and natural Guardian of Infant-Plaintiff, JAREMY VAZQUEZ and as such was entitled to
the services, society and companionship of the Infant Plaintiff, JAREMY VAZQUEZ.

86. That by reason of the foregoing, Plaintiff, LUCERO VAZQUEZ, has been deprived
of the services, society and companionship of Infant-Piaintiff, JAREMY VAZQUEZ.

87. That by reason of the foregoing, Plaintiff, LUCERO VAZQUEZ, has been damaged
i an amount which exceeds the jurisdictional limits of all of the lower courts of the State of New
York.

AS AND FOR A SIXTH CAUSE OF ACTION ON BEHALF
OF PLAINTIFF’S THE DEFENDANT Z & D TOUR INC.

IS LIABLE FOR THE ACTIONS OF ITS EMPLOYEES
88. Plaintiffs, repeats, reiterates and realleges each and every allegation set forth in

12

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 13 of 19

paragraphs contained herein, as though same were more fully set forth at length herein

89. At all times material hereto, Defendant Z & D TOUR INC. was the employer of bus
driver of Shuangging Feng as defined by the Federal Motor Carrier Safety Regulations, 49 C.F.R.
Sections 383.5 and/or 390.5.

90. At all times material hereto, Shuangging Feng was an employee or agent of Defendant
Z & D TOUR INC. acting within the scope and course of his employment or agency.

91. Defendant Z & D TOUR INC. is liable for the negligent actions and omissions of
Shuangqing Feng pursuant to the doctrine of respondent superior and/or the rules of agency.

92. Defendant Z & D TOUR INC. was at all relevant times a motor carrier as defined by
the Federal Motor Carrier Safety Regulations and was engaged in interstate commerce. As such,
Defendant Z & D TOUR INC. was at all relevant time subject to the Federal Motor Carrier Safety
Regulations.

93. As a motor carrier, Defendant Z & D TOUR INC. had certain duties and
responsibilities as defined by the Federal Motor Carrier Safety Regulations, Pennsylvania trucking
safety regulations and trucking industry standards, including the duty to properly qualify truck driver
Shuangging Feng, the duty to properly train truck driver Shuangqing Feng, the duty to properly
supervise truck driver Shuangging Feng, the duty to monitor the hours of service of truck driver
Shuangqing Feng, the duty to properly inspect and maintain its vehicles, and the duty to otherwise
establish and implement appropriate management controls and systems for the safe operation of its
commercial motor vehicle.

94. Defendant Z & D TOUR INC, was also negligent in hiring, qualifying, training,

entrusting, supervising, and retaining truck driver Shuangqing Feng in connection with his operation

13

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 14 of 19

of a commercial motor vehicle, in failing to have appropriate policies and procedures in place
regarding routing and trip planning, and in otherwise failing to act as a reasonable and prudent owner
and operator of a common carrier for hire traveling in interstate commerce.

95. Asa direct and proximate result of the negligence of Shuangging Feng and Defendant,
Z& D TOUR INC.,, Plaintiffs sustained severe personal injuries and death.

96, Asa direct and proximate result of the negligence of Defendant, Z & D TOUR INC.,
Plaintiff's have incurred and is entitled to recover special damages, including but not limited to
medicai expenses, lost wages, diminished earning capacity, and other miscellaneous expenses in an
amount that will be proven at trial Plaintiffs are also entitled to recover for general damages, including
pain and suffering.

97. That as a result of the aforesaid contact, Plaintiffs were injured.

98. That by reason of the foregoing, Plaintiff's have been damaged in a sum that exceeds
the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

AS AND FOR A SEVENTH CAUSE OF ACTION ON BEHALF
OF PLAINTIFF’S THE DEFENDANT FEDEX GROUND PACKAGE SYSTEM, INC.
IS LIABLE FOR THE ACTIONS OF ITS EMPLOYEES

99. Plaintiffs, repeats, reiterates and realleges each and every allegation set forth in
paragraphs contained herein, as though same were more filly set forth at length herein.

100. At all times material hereto, Defendant FEDEX GROUND PACKAGE SYSTEM,
INC, was the employer of truck driver of BRANDON STOWERS as defined by the Federal Motor
Carrier Safety Regulations, 49 C.F.R. Sections 383.5 and/or 390.5.

101. At all times material hereto, BRANDON STOWERS was an employee or agent of

Defendant FEDEX GROUND PACKAGE SYSTEM, INC. acting within the scope and course of

14

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 15 of 19

his employment or agency.

102. Defendant FEDEX GROUND PACKAGE SYSTEM, INC. is liable for the negligent
actions and omissions of BRANDON STOWERS pursuant to the doctrine of respondeat superior
and/or the rules of agency.

103, Defendant FEDEX GROUND PACKAGE SYSTEM, INC. wasat all relevant times
a motor carrier as defined by the Federal Motor Carrier Safety Regulations and was engaged in
interstate commerce, As such, Defendant FEDEX GROUND PACKAGE SYSTEM, INC. was at
all relevant time subject to the Federal Motor Carrier Safety Regulations,

104. Asamotor carrier, Defendant FEDEX GROUND PACKAGE SYSTEM, INC. had
certain duties and responsibilities as defined by the Federal Motor Carrier Safety Regulations,
Pennsylvania trucking safety regulations and trucking industry standards, including the duty to
properly qualify truck driver BRANDON STOWERS, the duty to properly train truck driver
BRANDON STOWERS, the duty to properly supervise truck driver BRANDON STOWERS, the
duty to monitor the hours of service of truck driver BRANDON STOWERS, the duty to properly
inspect and maintain its vehicles, and the duty to otherwise establish and implement appropriate
management controls and systems for the safe operation of its commercial motor vehicle.

105. Defendant FEDEX GROUND PACKAGE SYSTEM, INC. was also negligent in
hiring, qualifying, training, entrusting, supervising, and retaining truck driver BRANDON
STOWERS in connection with his operation of a commercial motor vehicle, in failing to have
appropriate policies and procedures in place regarding routing and trip planning, and in otherwise
failing to act as a reasonable and prudent.

106. As a direct and proximate result of the negligence of BRANDON STOWERS and

15

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 16 of 19

Defendant, FEDEX GROUND PACKAGE SYSTEM, INC., and Plaintiffs sustained catastrophic
personal injuries,

107. Asa direct and proximate result of the negligence of Defendant, FEDEX GROUND
PACKAGE SYSTEM, INC. Plaintiffs have incurred and is entitled to recover special damages,
including but not limited to medical expenses, lost wages, diminished eatning capacity, and other
miscellaneous expenses in an amount that will be proven at trial Plaintiffs are also entitled to recover
for general damages, including pain and suffering.

108. That as a result of the aforesaid contact, Plaintiffs were injured.

109, That by reason of the foregoing, Plaintiffs have been damaged in a sum that exceeds
the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

AS AND FOR A EIGHTH CAUSE OF ACTION ON BEHALF
OF PLAINTIFF’S LUCERO VAZQUEZ WAS IN THE ZONE OF DANGER

110. Plaintiffs, repeats, reiterates and realleges each and every allegation set forth in
paragraphs contained herein, as though same were more fully set forth at length herein.

111. That on January 5, 2020, at the aforesaid location at all times herein mentioned,
Plaintiff, LUCERO VAZQUEZ, was exposed to an unreasonable risk and was personally in the zone
of danger when her daughter passed away as a result of the accident.

112, Asaresult of her perception of the occurrence on July 5, 2020, involving the death of
her daughter, Plaintiff LUCERO VAZQUEZ, sustained severe and permanent emotional trauma.

113, That by reason of the foregoing, Plaintiffs have been damaged in a sum that exceeds

the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

16

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 17 of 19

JURY DEMAND

Plaintiff demands a trial by jury of all issues so triable.

WHEREFORE, Plaintiffs demand judgment against the Defendants on All Causes of Action
in the amount of TEN MILLION ($10,000,000.00) DOLLARS, together with costs and
disbursements of this action, and such other further and different relief as this Court may deem just
and proper.

Dated: New York, New York
November 10, 2020

Mh

oS =

s
Richard. Wi

 
     
  

is for Plaintiffs
The Woolworth Building
233 Broadway, Suite 2405
New York, NY 10279
(212) 601-9700

To: Z&DTOURINC.
c/o DAN YU CHEN
59 Canal Street, 1F1
New York, New York 10002

FEDEX GROUND PACKAGE SYSTEM, INC.
cio C T CORPORATION SYSTEM

28 Liberty Street

New York, New York 10005

L7

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 18 of 19

BRANDON STOWERS
31335 Old Ranch Road
Hemet, California 92544

18

 
Case 2:20-cv-02014-AJS Document1 Filed 11/10/20 Page 19 of 19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MICHAEL TRANTER, as the Administrator of the Estate

of JAREMY VAZQUEZ, and Administrator Ad VERIFICATION
Prosequendum of the Estate and LUCERO VAZQUEZ,

individually,

 

Plaintiffs,
~against-

Z& D TOUR INC., FEDEX GROUND
PACKAGE SYSTEM, INC, and BRANDON STOWERS,

Defendants.
eon eee eee won n-n eK
STATE OF NEW YORK }
COUNTY OF NEW YORK }ss:

 

RICHARD M. WINOGRAD, ESQ., an attorney admitted to practice in the Courts of New

York State, states:

1. Affirmant is the managing attorney of the law firm of GINARTE GALLARDO
GONZALEZ & WINOGRAD, LLP, attorneys of record for the plaintiff in the within action. Affirmant
has read the foregoing VERIFIED COMPLAINT & JURY DEMAND and knows the contents thereof:
the same is true to affirmant's own knowledge, except as to the matters therein stated to be alleged on
information and belief, and that as to those matters, affirmant believes it to be true.

2. This verification is made by affirmant and not by plaintiff, for the reason that
plaintiff's residence is not in the county where affirmant maintains his office.

3. The ground of affirmant's belief as to all matters not stated upon affirmant's
knowledge are as follows: information furnished by plaintiff and counsel's investigation.

The undersigned affirms that the foregoing statements are true, under the penalties of

perjury.

Dated: New York, New York
November 10, 2020 Wee hy

Richard M. _—_— sESq.

  

19

 
